Citation Nr: 0405390	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  01-08 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to dependent's educational assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1947.  The appellant is the veteran's widow.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Fort Harrison, Montana, for additional 
development.  The case is now before the Board for final 
appellate consideration.

The present Board decision grants service connection for the 
cause of the veteran's death, which is one basis for DIC; 
thus the issue of DIC under 38 U.S.C.A. § 1318 is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died in 
May 1999 at the age of 72 years, and that the immediate cause 
of his death was congestive heart failure due to an anxiety 
disorder.  

3.  At the time of the veteran's death in May 1999, service-
connection was in effect for psychoneurosis, anxiety state, 
evaluated as 100 percent disabling; and residuals of a 
laceration of the right knee, evaluated as noncompensable.  

4.  The veteran's fatal congestive heart failure was 
aggravated by his service-connected anxiety disorder. 

5.  The issue of entitlement to DIC under 38 U.S.C.A. § 1318 
is moot in light of the grant of service connection for the 
cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 2002); 38 C.F.R. § 3.312 (2003).

2.  The claim of entitlement to DIC under 38 U.S.C.A. § 1318 
is dismissed as moot. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

3.  Eligibility for DEA benefits pursuant to the provisions 
of Chapter 35 is warranted.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claims for service connection 
for the cause of the veteran's death and eligibility for DEA 
benefits pursuant to the provisions of Chapter 35.  The issue 
of entitlement to DIC under 38 U.S.C.A. § 1318 is moot in 
light of the grant of service connection for the cause of the 
veteran's death.  Therefore, no further development is 
needed.

Factual Background 

The appellant has made contentions in written correspondence 
and during a December 2002 videoconference.  The appellant 
claims that the veteran's service-connected anxiety disorder 
contributed to his death by making him non-compliant with his 
medication.  She also alleges that the veteran's chronic 
anxiety resulted in his obesity which led to diabetes, which 
led to the primary cause of death of congestive heart 
failure.  The appellant notes that the physician who signed 
the veteran's death certificate, T.S.L., M.D., had treated 
the veteran with both psychiatric and heart medications for 
about two or two-and-one-half years prior to the veteran's 
death.  The doctor had been referred originally by VA and at 
that point had changed the veteran's medications.  She 
asserted that Dr. T.S.L. was more familiar with the veteran's 
health than the VA physician who offered a medical opinion in 
January 2001.  

The appellant also contends that the veteran was evaluated as 
100 percent disabled for a service-connected disability by a 
January 1990 VA rating decision, not a 1993 rating decision.  
She has submitted a copy of a January 1993 letter from the RO 
to the veteran certifying that a January 22, 1990 VA rating 
decision evaluated him as 100 percent disabled due to a 
service-connected injury or disease.  

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses relating to 
cardiovascular disease.  

A September 1986 letter from the veteran's treating 
physician, T.H.R., M.D., provides that the veteran currently 
had a number of fairly significant medical problems that 
included being overweight, diabetes, hypertriglyceridemia, 
hypercholesterolemia, chronic anxiety, rheumatoid arthritis 
and cardiomyopathy.  The combination of these factors had 
resulted in significant disability.  The exact sequence was 
not entirely clear but in some sense the veteran had become 
obese because of chronic anxiety.  This anxiety and resulting 
obesity were probably a significant factor in the development 
of his hypertriglyceridemia and cholesterolemia.  The 
underlying nature of his cardiomyopathy was far from clear 
and it was certainly possible that it was related to the 
diabetes and hyperlipidemia.  The physician stated that he 
felt that the veteran's anxiety did interfere with his 
current level of function and to some extent, if it triggered 
his diabetes, may in fact be contributing to his overall 
level of dysfunction.  

A VA rating decision dated on January 22, 1990 increased the 
evaluation for the veteran's psychoneurosis, anxiety state, 
from 10 percent to 30 percent, effective in August 1989.  The 
rating decision stated that the veteran's psychiatric 
symptoms constituted a definite social and industrial 
impairment.  The veteran's combined service-connected 
evaluation was 30 percent.  The veteran's non-service-
connected disabilities included cardiomyopathy, evaluated as 
100 percent.  The veteran's combined non-service-connected 
evaluation was 100 percent. 

A November 1993 VA rating decision increased the evaluation 
of the veteran's service-connected psychoneurosis from 30 
percent to 100 percent, effective in February 1993.  An 
October 1996 VA rating decision observed that the symptoms of 
the veteran's service-connected psychiatric disability had 
improved significantly, but confirmed and continued the 100 
percent evaluation pending future VA examination to ascertain 
whether the significant improvement was sustained.  Referring 
to the possibility of sustained improvement, the rating 
decision found that the veteran's psychoneurosis was not 
considered permanent and was subject to a future review 
examination. 

Private treatment records, dated from 1997 to 1999, include 
records of treatment by Dr. T.S.L.  These records reflect 
congestive heart failure, chronic obstructive pulmonary 
disorder (COPD) with ongoing tobacco abuse, diabetes, non-
compliance with medical treatment and diet, and depression.  
They do not reflect any treatment of depression, or any 
treatment or diagnosis of ongoing anxiety.  They do not 
suggest that the veteran's service-connected anxiety caused 
or aggravated his congestive heart failure.  The final 
discharge summary, in May 1999, does not show that he was on 
any treatment for anxiety or depression.  

The veteran's May 1999 certificate of death was signed by Dr. 
T.S.L.  The immediate cause of death was listed as congestive 
heart failure due to an anxiety disorder.  It indicates that 
an autopsy was not performed.  

A January 2001 VA medical report provides that it was done by 
review of the veteran's claims file.  The examiner set forth 
a review of the veteran's medical records, which showed that 
he had significant medical problems associated with the cause 
of his death, including hyperlipidemia, insulin-requiring 
diabetes, peripheral vascular disease, history of cerebral 
vascular disease with bilateral carotid endartectomy, chronic 
renal insufficiency felt to be due to diabetes and congestive 
heart failure, history of GI bleeding and COPD.  He was also 
a chronic smoker.  The examiner noted that office notes, 
discharge summaries and admitting notes from Dr. T.S.L. from 
1998 to 1999 continually state that the veteran was 
noncompliant with medications, diet, and smoking cessation.  

The examiner also noted that the veteran had a known history 
of anxiety disorder for which he was service-connected.  In 
the medical records for the period of two to three years 
prior to his death, the VA examiner saw only one mention of 
depression, in a discharge summary dated in December 1997.  
Treatment was Paxil.  There was no comment in the records 
that the veteran's heart failure was caused or aggravated by 
his underlying anxiety problems or depression.  The VA 
examiner said that he did notice a April 1999 note that the 
veteran suffered from an organic brain syndrome and probable 
dementia.  The note also commented on the veteran's 
compliance problems.  There were no neurology or psychiatry 
consultations to address any potential impact of his 
neuropsychological status on the management of his medical 
problems. 

The examiner concluded that he did not feel that anxiety was 
a direct cause of a dilated cardiomyopathy or congestive 
heart failure.  He did not find any mention that anxiety, per 
se, was aggravating the veteran's congestive heart failure 
directly, nor did he believe that anxiety was a significant, 
direct, aggravating factor of congestive heart failure.  
Certainly, anxiety may make the symptoms of congestive heart 
failure, such as shortness of breath, seem worse, but that 
did not imply a direct relationship of anxiety causing an 
actual decline in heart function.  And vice versa, the 
symptom of congestive heart failure and COPD, which include 
shortness of breath, may make a patient more anxious.  
Therefore, the examiner strongly disagreed that the veteran's 
congestive heart failure was due to anxiety.  He had multiple 
other medical problems including a history of 
arteriosclerotic heart disease and ischemic cardiomyopathy, 
COPD and ongoing tobacco abuse.  The veteran's noncompliance 
and tobacco abuse were certainly listed as strong 
contributing factors to problems with medical management.  
However, the examiner stated that he did not feel there was 
any way to quantify how much was due to anxiety and how much 
was possibly due to another process such as dementia, now 
that the veteran had expired.  The examiner said that he did 
not see enough data in the chart to address this fully, e.g., 
a neurology or psychiatry consultation would have been 
helpful in sorting this out.  

In a December 2002 opinion, Dr. T.S.L. stated that the 
veteran had a variety of medical disorders including COPD, 
congestive heart failure, insulin-dependent diabetes and 
severe anxiety disorder.  His health concerns exacerbated his 
anxiety disorder to the point that he forgot, or refused, to 
take his medication, which caused a decline in his health.  
This directly contributed to his death from congestive heart 
failure.  






Legal Analysis

I.  Cause of Death

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312.

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The veteran's service medical records are negative for any 
complaints, symptoms, findings or diagnoses related to heart 
disease, to include congestive heart failure.  The competent 
post-service medical evidence does not link the veteran's 
terminal congestive heart failure to his service.  The 
central question here is whether the veteran's service-
connected anxiety disorder, rated 100 percent at the time of 
his death, caused or aggravated his fatal congestive heart 
failure.  The Board finds that the evidence is at least in 
equipoise on this question and, therefore, supports the 
appellant's claim.

A September 1986 private medical opinion is to the effect 
that the veteran's anxiety interfered with his functioning, 
and possibly triggered diabetes.  It does not provide the 
critical nexus required in this case of a link between the 
veteran's anxiety and his terminal congestive heart failure.  
The relevant competent evidence addressing this question 
consists of the death certificate, treatment records dated in 
recent years, a January 2001 VA medical opinion, and a 
December 2002 private medical opinion from Dr. T.S.L.  

The Board notes that the January 2001 VA opinion, which goes 
against the appellant's claim, was based on a review of the 
veteran's claims file and refers to specific findings in the 
medical records dated during the two years prior to the 
veteran's death, including those showing treatment by Dr. 
T.S.L.  For example, the VA examiner noted that the treatment 
records did not show that the veteran's heart failure was 
caused or aggravated by his underlying anxiety problems or 
depression.  The January 2001 VA physician observed that 
anxiety may have worsened the symptoms of congestive heart 
failure, such as shortness of breath, but that did not imply 
a direct relationship of anxiety causing an actual decline in 
heart function.  Temporary or intermittent flare-ups of 
symptoms, without worsening of the underlying condition, are 
not sufficient to show aggravation.  Davis v. Principi, 276 
F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  The physician further observed that the treatment 
records showed that the veteran suffered from an organic 
brain syndrome and probable dementia.  In addition, although 
the VA examiner offered his opinion without benefit of having 
read Dr. T.S.L.'s December 2002 opinion, he responded to the 
theory of causation espoused by Dr. T.S.L.  That is, the VA 
examiner addressed the question of whether the veteran's 
noncompliance with medications was due to anxiety versus 
(nonservice-connected) dementia.  However, the statement that 
there was no way to make such a determination, to include 
determining what part of the veteran's noncompliance was due 
to nonservice-connected organic brain syndrome with probable 
dementia versus an anxiety disorder, does not go against that 
aspect of the claim.  The VA physician, unlike Dr. T.S.L., 
indicated that he was not qualified to address this question.  

While the December 2002 opinion was not based on a review of 
the veteran's claims file, the physician treated the veteran.  
Although the Court has expressly declined to adopt a 
"treating physician rule", which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician (see Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993)), the fact that Dr. T.S.L was 
familiar with the veteran is relevant here and enhances the 
supportive opinion because the rationale of the December 2002 
opinion was that the veteran's anxiety disorder caused him to 
either forget to take his medications or resulted in his 
refusal to do so, which in turn worsened his fatal congestive 
heart failure.  The Board recognizes that there are other 
factors that somewhat diminish the probative value or weight 
of this opinion.  It refers to the veteran's medical history 
only in general terms; it does not refer to any specific 
findings in Dr. T.S.L.'s own treatment records or in any 
other medical records in the claims file.  Thus, the 
statement that the veteran's anxiety was increased by his 
medical disabilities, which in turn caused him to be 
noncompliant with his medications, is not supported by the 
actual treatment records, and it was proffered only after the 
appellant filed her current claim.  That is, there are no 
contemporaneously recorded findings that suggest such a 
relationship.  Nevertheless, Dr. T.S.L. also noted on the 
death certificate that the veteran's fatal congestive heart 
failure was due to his anxiety disorder.  Moreover, as noted 
above, the only other relevant medical evidence of record 
neither supports or goes against the claim that the veteran's 
anxiety caused him to forget to take his medications or 
resulted in his refusal to do so.  It is also pertinent to 
note that the veteran's service-connected anxiety disorder 
was rated 100 percent at the time of his death.  The Board 
finds that the competent evidence is at least evenly balanced 
on the question of whether the veteran's congestive heart 
failure was aggravated by his service-connected anxiety 
disorder. 

In view of the foregoing, the Board finds that the veteran's 
fatal congestive heart failure was aggravated by his service-
connected anxiety disorder.  Accordingly,  service connection 
for the cause of the veteran's death is warranted.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2003).

                        II.  Eligibility for DEA Benefits 
Under Chapter 35

Chapter 35 dependents' educational assistance is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of dependents' 
educational assistance exists if the veteran: (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service- 
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign government or power.  38 C.F.R. § 3.807.

In light of the Board's decision herein with regard to the 
claim for service connection for the cause of the veteran's 
death, the claim for DEA pursuant to the provisions of 
Chapter 35 is allowed.
                                     III. DIC Benefits Under 
Section 1318

In light of the grant of service connection for the cause of 
the veteran's death, the claim of entitlement to DIC under 38 
U.S.C.A. § 1318 is dismissed as moot. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to dependent's educational assistance benefits 
under Chapter 35, Title 38, United States Code, is granted.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is 
dismissed.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



